Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,2,4,9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen et al. (US 2019/0052915).
McQuillen discloses a control device 1 comprising a receiver on a nearby vehicle configured to receiv e request information for requesting transmission of a captured image of an image capturing target spot, the request including the target spot location and transmitting host vehicle source information (pars. 41,45), vehicle acquiring location information from GPS 24 to determine vehicle location (par. 45), and determining based on vehicle location if vehicle is within a preset range to transmit a captured image to the transmitting host source vehicle, and if vehicle is outside a preset range, broadcasting the request information to another vehicle (pars. 45,46), except for particularly stating that the receiving, locating and transmitting are performed by a receiving section, a location acquiring section and a transmission section.
However, since the structural components (Fig. 1) perform the equivalent functions of receiving , locating and transmitting as set forth by the claim language, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider these structural elements of McQuillen to be “receiving section”,  “location section” and “transmission section”, since the components for performing these functions are essentially “sections” of the control device 1 of 
Regarding claim 2, McQuillen captures and transmits an image from a target area from a vehicle once it is in a target zone (par. 45,48).
Regarding claim 4, McQuillen determines if image capture device can capture an image based on position with respect to a target location (pars. 45,48).
Regarding claim 9, McQuillen teaches transmitting host vehicle location (par. 41), and if first vehicle is outside target range transmitting request to other vehicle (par. 46).
Regarding claim 10, McQuillen teaches discarding information that is duplicated with plural vehicles (par. 47).
Regarding claims 11-13, McQuillen teaches use of vehicle to vehicle communication (par. 44).
Regarding claim 14, McQuillen teaches mounting control device on vehicle (pars. 41,43,45).
2.	Claim  3  is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen et al. in view of Katayama et al. (US 2020/0034098).
McQuillen discloses an information request transmission system as set forth above with regard to claims 1-2, except for particularly stating that a time estimate for a vehicle to capture an image is generated.
Katayama ‘098 teaches desirability of generating a time estimate before vehicle will capture an image  (claims 1,6,7,10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to estimate time before vehicle captures target spot image as suggested by Katayama ‘098, in conjunction with a target spot image capturing system as disclosed by McQuillen, in order that a host vehicle could have determined how long they would have to wait for such information.  Since the captured image is transmitted to host vehicle in McQuillen, it would have been obvious to one of .
3.	Claim  5  is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen et al. in view of Katayama et al. (US 2019/0364248).
McQuillen discloses an information request transmission system as set forth above with regard to claims 1-2, except for particularly stating that image can be captured when route of vehicle passes by target spot location.
Katayama ‘248 teaches desirability of determining that vehicle route coincides with target spot to indicate image at target spot can be captured (claims 1,6-9,11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to detect if vehicle route coincided with target spot for image capture as suggested by Katayama ‘248, in conjunction with a vehicle target spot image capture system as disclosed by McQuillen, in order that a driver could have known that a particular vehicle was able to provide image capture, so as to more quickly identify vehicles capable of image capture without having to cascade query requests to a large number of vehicles.
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-14 recite only a single means (a control device) to perform the claimed functions of receiving, locating and transmitting, etc… Although claim 1 refers to “receiving section”, “location acquiring section” and “transmission control section”, such is merely placeholder language describing functions of the control device without any additional structural elements.
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
6.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not provide adequate disclosure of structural elements to perform the stated functionality of claimed “receiving section”, “location information acquiring section”, or “transmission control section”.
As described in Fig. 6 of drawings and corresponding sections of specification, critical functional implementation appears to be limited to placeholder “section” boxes, with no specific corresponding structural components.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kusumoto, Choi, Herman and Kido disclose vehicle image capture systems.


9.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-T from 6 am to 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689